Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 2, 2020

                                      No. 04-19-00432-CR

                                    Donald BRASSFIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1733-CR-A
                           Honorable William Old, Judge Presiding


                                         ORDER
       In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). On
February 24, 2020, Appellant Donald Brassfield, an indigent inmate, moved this court for a free
copy of the appellate record. See TEX. R. APP. P. 20.2.
       Appellant’s motion for a free copy of the appellate record is GRANTED.
        We direct the clerk of this court to (1) provide Appellant with a printed copy of the
appellate record—the clerk’s and reporter’s records—at no cost to Appellant, (2) record in this
court’s records the date the appellate record was mailed to Appellant, and (3) do both these tasks
within FIVE DAYS of the date of this order. See id.; Newman v. State, 937 S.W.2d 1, 3 (Tex.
Crim. App. 1996) (“[T]he trial court has a duty to provide an indigent defendant with an
adequate record on appeal.”).
       The appellate record should be mailed to Appellant at the following address:
               Donald Brassfield
               TDCJ Number 2270561
               Eastham Unit
               2665 Prison Road #1
               Lovelady, TX 75851
       Appellant’s pro se brief will be due THIRTY-FIVE DAYS after this court mails
Appellant a printed copy of the appellate record. See TEX. R. APP. P. 38.6(a).



                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.


                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court